Case: 21-1989   Document: 34     Page: 1   Filed: 05/20/2022




   United States Court of Appeals
       for the Federal Circuit
                 ______________________

                MITEK SYSTEMS, INC.,
                   Plaintiff-Appellant

                            v.

 UNITED SERVICES AUTOMOBILE ASSOCIATION,
              Defendant-Appellee
            ______________________

                       2021-1989
                 ______________________

    Appeal from the United States District Court for the
 Eastern District of Texas in No. 2:20-cv-00115-JRG, Chief
 Judge J. Rodney Gilstrap.
                  ______________________

                 Decided: May 20, 2022
                 ______________________

     BRIAN MACK, Quinn Emanuel Urquhart & Sullivan,
 LLP, San Francisco, CA, argued for plaintiff-appellant.
 Also represented by DAVID EISEMAN, IV.

     LISA GLASSER, Irell & Manella LLP, Newport Beach,
 CA, argued for defendant-appellee. Also represented by
 MICHAEL DAVID HARBOUR, JASON SHEASBY, Los Angeles,
 CA.
                 ______________________

  Before DYK, TARANTO, and CUNNINGHAM, Circuit Judges.
Case: 21-1989    Document: 34      Page: 2    Filed: 05/20/2022




 2                                   MITEK SYSTEMS, INC. v.
                   UNITED SERVICES AUTOMOBILE ASSOCIATION


 TARANTO, Circuit Judge.
     In November 2019, Mitek Systems, Inc. brought suit in
 the United States District Court for the Northern District
 of California against United Services Automobile Associa-
 tion (USAA). It sought a declaratory judgment, under the
 Declaratory Judgment Act, 28 U.S.C. § 2201(a), that Mitek
 and its customers have not infringed, either directly or in-
 directly, any valid and enforceable claim of USAA’s U.S.
 Patent Nos. 8,699,779, 9,336,517, 8,977,571, and 9,818,090
 (hereinafter referred to as the patents-in-suit). In re-
 sponse, USAA filed a motion making two requests. It
 sought dismissal of the complaint on the grounds that
 there was no case or controversy between USAA and Mitek
 as required by Article III of the Constitution, so the case
 should be dismissed under Federal Rule of Civil Procedure
 12(b)(1) for lack of subject-matter jurisdiction, and in any
 event, the court should exercise discretion not to hear
 Mitek’s claim for declaratory relief. In the alternative,
 USAA requested transfer of the action to the United States
 District Court for the Eastern District of Texas pursuant to
 28 U.S.C. § 1404.
     In April 2020, the California court, without ruling on
 the dismissal part of the motion, ordered the case trans-
 ferred to the Texas forum. Mitek Systems, Inc. v. United
 Services Automobile Association, No. 19-cv-07223, 2020
 WL 1922635 (N.D. Cal. Apr. 21, 2020) (Transfer Order). In
 April 2021, the Texas court dismissed for want of a case or
 controversy and stated that, even if jurisdiction existed, it
 would exercise its discretion to decline to entertain the de-
 claratory-judgment action. Order, Mitek Systems, Inc. v.
 United Services Automobile Association, No. 2:20-cv-00115
 (E.D. Tex. Apr. 28, 2021), ECF No. 69 (Dismissal Order);
 see also J.A. 11–19. On Mitek’s appeal, we vacate the
 Texas court’s dismissal and remand for further proceed-
 ings. The remand is to the Texas court because we affirm
 the California court’s transfer order.
Case: 21-1989     Document: 34      Page: 3     Filed: 05/20/2022




 MITEK SYSTEMS, INC. v.                                        3
 UNITED SERVICES AUTOMOBILE ASSOCIATION


                                I
                                A
      USAA, a reciprocal inter-insurance exchange, is orga-
 nized under Texas law and has its principal place of busi-
 ness in San Antonio, Texas. USAA owns the four patents-
 in-suit, all of which address the use of a mobile device to
 capture an image of a bank check and to transmit it for de-
 posit. The related ’779 and ’517 patents describe an “align-
 ment guide . . . in the field of view of a camera associated
 with a mobile device used to capture an image of a check.”
 ’779 patent, col. 1, lines 40–42; ’517 patent, col. 1, lines 51–
 53. “When the image of the check is within the alignment
 guide in the field of view, an image may be taken by the
 camera and provided from the mobile device to a financial
 institution.” ’779 patent, col. 1, lines 42–45; ’517 patent,
 col. 1, lines 53–56. Similarly, the related ’571 and ’090 pa-
 tents describe “[t]he monitoring” of an image of a check
 that is in the field of view of the camera, which “may be
 performed by the camera, the mobile device and/or finan-
 cial institution that is in communication with the mobile
 device.” ’571 patent, col. 1, lines 38–43; ’090 patent, col. 1,
 lines 51–56. “When the image of the check in the field of
 view passes monitoring criteria,” such as criteria for proper
 lighting or framing, “an image may be taken by the camera
 and provided from the mobile device to a financial institu-
 tion.” ’571 patent, col. 1, lines 43–46; id., col. 3, lines 58–
 61; ’090 patent, col. 1, lines 56–59; id., col. 4, lines 10–13.
     For the purposes of this appeal, Mitek deemed claim 1
 of the ’779 patent to be representative, which recites:
     1. A system for depositing a check, comprising:
     a mobile device having a camera, a display and a
     processor, wherein the processor is configured to:
         project an alignment guide in the display of
         the mobile device, the display of the mobile
Case: 21-1989     Document: 34        Page: 4   Filed: 05/20/2022




 4                                    MITEK SYSTEMS, INC. v.
                    UNITED SERVICES AUTOMOBILE ASSOCIATION


         device displaying a field of view of the cam-
         era;
         monitor an image of the check that is
         within the field of view;
         determine whether the image of the check
         aligns with the alignment guide;
         automatically capture the image of the
         check when the image of the check is deter-
         mined to align with the alignment guide;
         and
         transmit the captured image of the check
         from the camera to a depository via a com-
         munication pathway between the mobile
         device and the depository.
 ’779 patent, col. 18, lines 36–51.
                               B
      Mitek is a Delaware corporation and has its headquar-
 ters and principal place of business in San Diego, Califor-
 nia. 1 Mitek created software for mobile check capture that
 provides “automatic image capture technology,” J.A. 494
 (Carnecchia Decl. ¶ 3) (capitalization altered), which ena-
 bles the “instant capture of quality images with a mobile or
 desktop device,” J.A. 36 (Compl. ¶ 28). It licenses the soft-
 ware, through a product it calls MiSnap™, in the form of a
 development kit to financial institutions, often indirectly
 through third-party providers of services to such




     1   We recite facts from the complaint and from addi-
 tional evidence submitted in the district court—without en-
 dorsing the assertions of fact—that play roles in the
 disposition of the motions at issue discussed later in this
 opinion.
Case: 21-1989    Document: 34      Page: 5    Filed: 05/20/2022




 MITEK SYSTEMS, INC. v.                                     5
 UNITED SERVICES AUTOMOBILE ASSOCIATION


 institutions. J.A. 29, 36 (Compl. ¶¶ 3, 28); J.A. 494–96
 (Carnecchia Decl. ¶¶ 2–7).
     Mitek alleges that, in early 2017, USAA (through its
 attorneys at Epicenter Law, based in Burlingame, Califor-
 nia) began sending licensing letters to financial institu-
 tions, including Mitek customers. J.A. 29–30 (Compl. ¶ 8).
 After a Mitek customer, Wells Fargo Bank (headquartered
 in San Francisco), received its letter from USAA, USAA
 and Wells Fargo held discussions in May and June of 2018.
 J.A. 30 (Compl. ¶¶ 9–10). But in June 2018, USAA sued
 Wells Fargo for infringement of the patents-in-suit in the
 Eastern District of Texas. See Complaint, United Services
 Automobile Association v. Wells Fargo Bank, N.A.,
 No. 2:18-cv-00245 (E.D. Tex. June 7, 2018), ECF No. 1. In
 its First Amended Complaint against Wells Fargo, USAA
 mentioned Mitek and/or MiSnap™ at least twice. J.A. 93–
 95 (First Am. Compl. ¶¶ 29, 36). As the case progressed,
 USAA served Mitek with a subpoena pursuant to Federal
 Rules of Civil Procedure 26, 34, and 45 and obtained docu-
 ments, source code, and testimony from Mitek regarding
 the operation of MiSnap™. J.A. 633–57. The case went to
 trial on October 30, 2019, on two of the four patents-in-suit
 (the ’571 and ’090 patents), and Mitek and its product were
 frequently mentioned in the litigation of USAA’s infringe-
 ment charge. E.g., J.A. 515–17; J.A. 686; J.A. 720–23.
     On November 1, 2019, the third day of the Wells Fargo
 trial, Mitek filed a complaint against USAA in the North-
 ern District of California, seeking a declaratory judgment
 that “Mitek and its customers have not infringed, either di-
 rectly or indirectly, any valid and enforceable claim” of any
 of the patents-in-suit. J.A. 38–42 (Compl. ¶¶ 35–58,
 Prayer for Relief A–D). In the section of this declaratory-
 judgment complaint addressing jurisdiction, Mitek made a
 number of allegations.
     First, Mitek alleged that USAA “sent over 1,000 patent
 licensing demand letters to financial [institutions] across
Case: 21-1989    Document: 34      Page: 6    Filed: 05/20/2022




 6                                   MITEK SYSTEMS, INC. v.
                   UNITED SERVICES AUTOMOBILE ASSOCIATION


 the country, most of which are Mitek customers,” and that
 “[t]hese letters explained that ‘USAA has asked Epicenter
 Law to approach financial institutions to offer a license, on
 reasonable terms, as fair compensation for the continued
 use of [its] patent-protected invention.’”       J.A. 29–30
 (Compl. ¶ 8) (quoting J.A. 44 (Compl. Ex. A)). According to
 Mitek, “at least some of these letters included one or more
 ‘claim charts’ detailing Mitek’s customers’ infringement of
 one or more of the Patents-in-Suit as well as a ‘Patent List’
 identifying one or more of the Patents-in-Suit.” J.A. 30
 (Compl. ¶ 8) (citing J.A. 43–82 (Compl. Ex. A)). Mitek also
 alleged that “[i]n response to USAA’s massive patent en-
 forcement and letter writing campaign, Mitek has received
 demands for indemnification from its customers and sup-
 pliers pursuant to” contractual agreements with its cus-
 tomers, which include “indemnification provisions relating
 to actual or alleged patent infringement by Mitek’s tech-
 nology.” J.A. 31–32 (Compl. ¶ 13). To support these
 claims, Mitek attached one letter as an exhibit: a USAA
 licensing letter sent to Mitek customer Mission Federal
 Credit Union on January 22, 2018, which included a claim
 chart for claims of U.S. Patent No. 8,708,227 (not one of the
 patents-in-suit and from a different family), and a Patent
 List that included over 70 patents, including three of the
 four patents-in-suit. J.A. 43–82 (Compl. Ex. A). Mitek did
 not give concrete examples regarding indemnification or
 attach any documents embodying an indemnification
 agreement or a demand for indemnification from any of its
 customers.
     Second, concerning the Wells Fargo litigation, Mitek
 alleged that USAA “implicitly accused Mitek of encourag-
 ing and contributing to the infringement of each of the Pa-
 tents-in-Suit by supplying its MiSnap™ technology to
 financial institutions for incorporation within their mobile
 banking applications,” J.A. 30–31 (Compl. ¶¶ 11–12), and
 Mitek attached USAA’s First Amended Complaint against
 Wells Fargo as an exhibit, J.A. 83–131 (Compl. Ex. B).
Case: 21-1989    Document: 34      Page: 7    Filed: 05/20/2022




 MITEK SYSTEMS, INC. v.                                     7
 UNITED SERVICES AUTOMOBILE ASSOCIATION


 Elaborating on the allegation, Mitek asserted that “[o]n in-
 formation and belief, in the Wells Fargo lawsuit, USAA has
 accused Wells Fargo Bank of infringing each of the Pa-
 tents-in-Suit at least in part by virtue of Wells Fargo
 Bank’s use of Mitek’s software and technology, including
 MiSnap™,” and that “USAA also alleged in the Wells Fargo
 lawsuit that the accused Mitek technology being used by
 Wells Fargo has no substantial non-infringing uses.” J.A.
 31 (Compl. ¶ 12). Mitek concluded: “Mitek therefore has a
 real and substantial apprehension of imminent litigation
 between Mitek and USAA for direct infringement, induce-
 ment, and contributory infringement of the Patents-in-
 Suit.” J.A. 31 (Compl. ¶ 12).
      Five days after Mitek filed its declaratory-judgment
 complaint in the California forum, the jury in the USAA
 case against Wells Fargo in the Texas forum rendered a
 verdict for USAA. See Jury Verdict, United Services Auto-
 mobile Association v. Wells Fargo Bank, N.A., No. 2:18-cv-
 00245 (E.D. Tex. Nov. 6, 2019), ECF No. 322. A couple of
 months later, after USAA obtained an additional verdict
 against Wells Fargo on two other patents, a news article
 commented that USAA “hailed the latest decision and sug-
 gested [that] other banks should be on alert if they use the
 same technology” as Wells Fargo. J.A. 768–70 (also stating
 “[t]hese lawsuits have repercussions for the industry, be-
 cause Mitek’s technology is used by 6,500 other institu-
 tions”).
                              C
     On January 15, 2020, in Mitek’s declaratory-judgment
 action in California, USAA moved for dismissal under Rule
 12(b)(1) for lack of subject-matter jurisdiction, or for dis-
 missal based on the discretion granted to the district court
 by the Declaratory Judgment Act. J.A. 254–73. In the al-
 ternative, USAA sought transfer to the Eastern District of
 Texas. J.A. 273–77. In support of its motion, USAA
Case: 21-1989     Document: 34     Page: 8    Filed: 05/20/2022




 8                                    MITEK SYSTEMS, INC. v.
                    UNITED SERVICES AUTOMOBILE ASSOCIATION


 submitted additional evidence, including documents and
 transcripts from the Wells Fargo litigation. J.A. 278–80.
      On April 21, 2020, the California district court granted
 USAA’s motion to transfer the declaratory-judgment action
 to the Eastern District of Texas, without ruling on the mo-
 tion to dismiss. Transfer Order, 2020 WL 1922635, at *1.
 After determining that the action could have been filed in
 the Eastern District of Texas, the California district court
 analyzed whether the convenience of parties and wit-
 nesses, and the interests of justice, weighed in favor of a
 transfer. Id. at *3. The court determined that the re-
 quested transfer would “facilitate at the very least coordi-
 nation” with the Wells Fargo litigation (tried by Judge
 Gilstrap in the Eastern District of Texas), which involved
 the same patents and technology; that Mitek’s choice of fo-
 rum in the Northern District of California was entitled to
 little deference; and that witness convenience was a neu-
 tral consideration. Id. at *3–5.
     On July 15, 2020, Judge Gilstrap, having received the
 transferred case, heard argument from counsel on the mo-
 tion to dismiss. J.A. 957–1014. Eight months later, in
 March 2021, Mitek filed a supplemental brief, informing
 the court of subsequent developments and submitting ad-
 ditional evidence. J.A. 1015–19. Specifically, Mitek in-
 formed the court that, in February 2021, Wells Fargo and
 USAA had settled their dispute but that, in December
 2020, USAA had filed suit against another Mitek customer,
 PNC Bank, for infringement of two of the four patents-in-
 suit and that PNC had, through a third-party intermedi-
 ary, made an indemnity demand. J.A. 1016–17; see also
 J.A. 1035–36.
     The next month, on April 28, 2021, the district court
 granted USAA’s motion to dismiss, ruling that there was
 no case or controversy between the parties. Dismissal Or-
 der at 8. The district court viewed Mitek’s basis for subject-
 matter jurisdiction as resting on either (1) the Wells Fargo
Case: 21-1989     Document: 34      Page: 9   Filed: 05/20/2022




 MITEK SYSTEMS, INC. v.                                      9
 UNITED SERVICES AUTOMOBILE ASSOCIATION


 litigation or (2) USAA’s letters to Mitek customers and in-
 demnification demands assertedly received by Mitek, but
 the court found each basis insufficient to support jurisdic-
 tion. Id. at 2–8. Alternatively, the district court noted that
 “[e]ven if the Court’s determination that subject matter ju-
 risdiction is lacking were later set aside, the Court would
 similarly and for the same reasons exercise its discretion
 and decline to exercise jurisdiction over Mitek’s declaratory
 judgment action.” Id. at 8–9.
     Mitek timely appealed. We have jurisdiction pursuant
 to 28 U.S.C. § 1295(a)(1).
                               II
                               A
     Whether the district court had subject-matter jurisdic-
 tion is a question we review de novo. Microsoft Corp. v.
 DataTern, Inc., 755 F.3d 899, 903 (Fed. Cir. 2014). But the
 evaluation is based on the particular facts (determined ac-
 cording to the procedural posture). The Supreme Court has
 recognized that its precedents “do not draw the brightest of
 lines between those declaratory-judgment actions that sat-
 isfy the case-or-controversy requirement and that do not,”
 and that, where jurisdiction is being assessed based on the
 complaint, “[b]asically, the question in each case is whether
 the facts alleged, under all the circumstances, show that
 there is a substantial controversy, between parties having
 adverse legal interests, of sufficient immediacy and reality
 to warrant the issuance of a declaratory judgment.”
 MedImmune, Inc. v. Genentech, Inc., 549 U.S. 118, 127
 (2007) (citation omitted). That formulation—which “sum-
 marize[s]” a formulation focusing on whether the dispute
 is “definite and concrete, touching the legal relations of
 parties having adverse legal interests,” is “real and sub-
 stantial,” and “[admitting] of specific relief through a de-
 cree of a conclusive character”—indicates the importance
 of identifying the particular facts that may bear on
Case: 21-1989     Document: 34     Page: 10    Filed: 05/20/2022




 10                                   MITEK SYSTEMS, INC. v.
                    UNITED SERVICES AUTOMOBILE ASSOCIATION


 whether the standard is met in a given case, in light of “all
 the circumstances.” Id. (citation omitted).
      The case-or-controversy inquiry has a dual temporal fo-
 cus. First, “[a] declaratory judgment plaintiff must plead
 facts sufficient to establish jurisdiction at the time of the
 complaint, and post-complaint facts cannot create jurisdic-
 tion where none existed at the time of filing.” Microsoft,
 755 F.3d at 906; see also Matthews Int’l Corp. v. Biosafe
 Engineering, LLC, 695 F.3d 1322, 1331 (Fed. Cir. 2012);
 Innovative Therapies, Inc. v. Kinetic Concepts, Inc., 599
 F.3d 1377, 1383–84 (Fed. Cir. 2010). Second, a case or con-
 troversy must remain present throughout the course of the
 suit. See Preiser v. Newkirk, 422 U.S. 395, 401–02 (1975);
 Int’l Medical Prosthetics Research Associates, Inc. v. Gore
 Enterprise Holdings, Inc., 787 F.2d 572, 575 (Fed. Cir.
 1986).
     Different procedural routes are available to identify the
 facts underlying the case-or-controversy determination,
 and clarity about which route is used is important, in part
 because the parties should know what opportunities they
 have for establishing facts of potential significance and,
 later, because the standard of appellate review is affected
 by the route taken. Thus, when determining whether there
 was standing at the time of the filing of the action based on
 pre-complaint events, and whether standing was main-
 tained thereafter, the district court may rely on pleaded
 and undisputed facts or on findings that resolve factual dis-
 putes, reflecting the different possible treatments of a mo-
 tion to dismiss for lack of jurisdiction under Rule 12(b)(1).
 Under Fifth Circuit precedent, which we follow on a non-
 patent-specific issue such as this, a Rule 12(b)(1) motion
 sometimes calls for adjudication of factual disputes and
 sometimes does not:
      [T]he district court is to accept as true the allega-
      tions and facts set forth in the complaint. Addition-
      ally, “the district court is empowered to consider
Case: 21-1989    Document: 34      Page: 11     Filed: 05/20/2022




 MITEK SYSTEMS, INC. v.                                      11
 UNITED SERVICES AUTOMOBILE ASSOCIATION


     matters of fact which may be in dispute.” The dis-
     trict court consequently has the power to dismiss
     for lack of subject matter jurisdiction on any one of
     three separate bases: (1) the complaint alone;
     (2) the complaint supplemented by undisputed
     facts evidenced in the record; or (3) the complaint
     supplemented by undisputed facts plus the court’s
     resolution of disputed facts.
 Choice Inc. of Texas v. Greenstein, 691 F.3d 710, 714 (5th
 Cir. 2012) (citations omitted); see also Montez v. Dep’t of the
 Navy, 392 F.3d 147, 149 (5th Cir. 2004); Robinson v.
 TCI/US West Communications Inc., 117 F.3d 900, 904 (5th
 Cir. 1997). In the specific setting of a case-or-controversy
 challenge, the Fifth Circuit has said that a challenge is
 “factual” rather than “facial” “if the defendant ‘submits af-
 fidavits, testimony, or other evidentiary materials.’” Supe-
 rior MRI Services, Inc. v. Alliance Healthcare Services, Inc.,
 778 F.3d 502, 504 (5th Cir. 2015) (citation omitted). “To
 defeat a factual attack, a plaintiff ‘must prove the existence
 of subject-matter jurisdiction by a preponderance of the ev-
 idence’ and is ‘obliged to submit facts through some eviden-
 tiary method to sustain his burden of proof.’” Id. (citation
 omitted). 2




     2    The Fifth Circuit’s approach reflects the generally
 recognized facial/factual distinction in the treatment of ju-
 risdictional challenges. See, e.g., 5B C. Wright, A. Miller &
 M. Kane, Federal Practice & Procedure Civil § 1350 (3d ed.
 Apr. 2022 Update) (Wright & Miller); 5C Wright & Miller
 § 1363; Cedars-Sinai Medical Center v. Watkins, 11 F.3d
 1573, 1583–84 (Fed. Cir. 1993); Indium Corp. of America v.
 Semi-Alloys, Inc., 781 F.2d 879, 884 (Fed. Cir. 1985).
Case: 21-1989     Document: 34     Page: 12    Filed: 05/20/2022




 12                                   MITEK SYSTEMS, INC. v.
                    UNITED SERVICES AUTOMOBILE ASSOCIATION


                               B
     In this case, Mitek’s jurisdictional argument rests on
 two bases. Mitek builds on our recognition of certain suffi-
 cient conditions for finding a case or controversy:
      [W]here a patent holder accuses customers of direct
      infringement based on the sale or use of a supplier’s
      equipment, the supplier has standing to commence
      a declaratory judgment action if (a) the supplier is
      obligated to indemnify its customers from infringe-
      ment liability, or (b) there is a controversy between
      the patentee and the supplier as to the supplier’s
      liability for induced or contributory infringement
      based on the alleged acts of direct infringement by
      its customers.
 Arris Group, Inc. v. British Telecommunications PLC, 639
 F.3d 1368, 1375 (Fed. Cir. 2011). Reversing the order, and
 urging that it need not concede an indemnity obligation for
 customers’ demands for indemnification to suffice, Mitek
 asserted in the district court, and asserts here, that it
 meets the MedImmune standard on each of two bases:
 (a) its potential liability for infringement; and (b) the al-
 leged demands for indemnity made by many of its licensees
 after USAA sent them letters seeking to sell them licenses
 to USAA patents. Mitek Opening Br. 14–26.
     To a large extent, the parties have debated the case-or-
 controversy issue at too high a level of generality. The is-
 sues raised by Mitek’s asserted bases of jurisdiction, we
 conclude, require finer parsing of the issues and more par-
 ticularized determinations than we have before us, both
 from the parties and from the district court. Moreover, the
 district court was unclear in identifying whether it was
 treating the Rule 12(b)(1) motion as a facial challenge or as
 a factual challenge, in whole or in part, and the parties
 themselves have been unclear about this. We hold that fur-
 ther proceedings are needed in order for the case-or-contro-
 versy determination to be made and that, subject to
Case: 21-1989    Document: 34      Page: 13    Filed: 05/20/2022




 MITEK SYSTEMS, INC. v.                                     13
 UNITED SERVICES AUTOMOBILE ASSOCIATION


 forfeiture determinations we leave initially to the district
 court, the proceedings should include additional fact-find-
 ing proceedings. We therefore vacate the jurisdictional dis-
 missal.    We remand for further proceedings on the
 jurisdictional issue—and also, as we conclude in Part III
 infra, on the issue of discretion-based dismissal.
                               1
      Mitek’s first asserted basis of a case or controversy is
 its potential liability to USAA for infringement. In arguing
 for the existence of a case or controversy on that basis, at
 least as of the time of filing of the declaratory-judgment ac-
 tion, Mitek focused on what had occurred in USAA’s suit
 against Wells Fargo. The trial in the Wells Fargo case was
 in progress at the time Mitek filed for a declaratory judg-
 ment on November 1, 2019. Though the jury rendered a
 verdict in USAA’s favor a few days later, the case was not
 resolved until more than a year later, shortly before the
 district court ruled on the motion to dismiss, which had
 been filed in January 2020 and on which the district court
 in Texas had heard argument in July 2020.
     The district court concluded that “the Wells Fargo Case
 could not have provoked in Mitek a reasonable apprehen-
 sion of suit by USAA.” Dismissal Order at 6. 3 The district



     3    The Supreme Court in MedImmune rejected a gen-
 eral requirement of a reasonable apprehension of suit. 549
 U.S. at 132 n.11; see also SanDisk Corp. v. STMicroelec-
 tronics, Inc., 480 F.3d 1372, 1380 (Fed. Cir. 2007). Here,
 however, the district court’s use of that concept is directly
 responsive to Mitek’s particular theory as to whether Arti-
 cle III standing existed under the MedImmune standard.
 See also Streck, Inc. v. Research & Diagnostic Systems, Inc.,
 665 F.3d 1269, 1282 (Fed. Cir. 2012) (“[I]n the wake of
 MedImmune, ‘proving a reasonable apprehension of suit is
 one of multiple ways that a declaratory judgment plaintiff
Case: 21-1989    Document: 34      Page: 14     Filed: 05/20/2022




 14                                   MITEK SYSTEMS, INC. v.
                    UNITED SERVICES AUTOMOBILE ASSOCIATION


 court did not determine that USAA had disclaimed any in-
 terest in suing Mitek or had made a strategic decision (e.g.,
 that all actions for infringement of the patents-in-suit
 should be against banks and other Mitek customers, not
 Mitek) that a suit against Mitek was not reasonably possi-
 ble. And we find several ways in which the reasons the
 district court did give are inadequate on the record before
 us.
      The court reasoned that “Mitek sitting on its hands
 during the Wells Fargo Case and neglecting to intervene is
 probative (and perhaps the best indicator) as to . . . any ac-
 tual apprehension Mitek felt with regard to litigation by
 USAA.” Id. at 4. But the court did not explain why Mitek’s
 “neglecting to intervene”—a point distinct from the simple
 fact that USAA had not (yet) sued Mitek or might even pre-
 fer to sue individual banks—has particular weight as a ba-
 sis for concluding that Mitek had no reasonable
 apprehension of itself being sued. Assessing the weight of
 the choice not to intervene (in USAA’s first suit on these
 patents) would require considering the legal, factual, and
 contextual factors bearing on the opportunity for interven-
 tion and the benefits of intervention in another’s suit com-
 pared to alternatives. The district court’s opinion does not
 include such an analysis of the intervention choice, and in
 the absence of such an analysis, we do not see how the de-
 cision not to intervene in the first suit on the patents counts
 materially against a finding of a reasonable apprehension
 of suit.
     The district court also reasoned that the substance of
 the evidence in the Wells Fargo case undermined Mitek’s
 assertion that it faced potential liability for infringement.
 The court explained: “The repeated testimony given during
 the Wells Fargo trial was that without significant


 can satisfy the more general all-the-circumstances test’ to
 establish jurisdiction.” (citation omitted)).
Case: 21-1989    Document: 34      Page: 15     Filed: 05/20/2022




 MITEK SYSTEMS, INC. v.                                      15
 UNITED SERVICES AUTOMOBILE ASSOCIATION


 customization by Wells Fargo, the Mitek Mi-Snap product
 does not infringe the asserted patent.” Id. at 4–5. Seem-
 ingly on that basis, the court concluded that the Wells
 Fargo litigation did not contain implied accusations of in-
 fringement by Mitek and, in fact, “gave Mitek every reason
 to think that USAA does not intend to pursue any claim for
 patent infringement against Mitek.” Id. at 4.
     This reasoning is not sufficiently complete to support
 the conclusion drawn. Determining whether Mitek reason-
 ably might be liable for infringement requires “look[ing] to
 the elements of the potential cause of action” and consider-
 ing both the patent claims at issue and the alleged facts
 concerning Mitek and its customers in light of those ele-
 ments. Microsoft, 755 F.3d at 903–05. Although Mitek is
 not obligated to prove, for jurisdictional purposes, that it
 infringes the patents-in-suit (which is what it ultimately
 seeks to disprove in the case), “there must be allegations by
 the patentee or other record evidence that establish at least
 a reasonable potential that [infringement claims against
 Mitek] could be brought.” Id. at 905. This requires sepa-
 rate consideration of the separate types of infringement
 (notably, direct infringement, inducement of infringement,
 and contributory infringement) of the claims of the patents-
 in-suit, and of the bearing on any infringement of such
 claims of the fact stressed by the district court—namely,
 that bank customers customize Mitek’s software.
     The district court did not conduct an analysis at this
 level of specificity. The district court’s reference to custom-
 ization does not identify the choices that Mitek’s customers
 make and tie those choices to the coverage of a claim; con-
 sequently, the reference does not show that, without the
 customer’s choices, Mitek’s product itself is not within the
 claim coverage. And even if customization is how a Mitek
 customer comes within a claim element, the need for such
 customization does not exclude Mitek liability for induce-
 ment under 35 U.S.C. § 271(b)—if, for example, Mitek pro-
 vides manuals, along with the software, that meet the
Case: 21-1989    Document: 34      Page: 16    Filed: 05/20/2022




 16                                   MITEK SYSTEMS, INC. v.
                    UNITED SERVICES AUTOMOBILE ASSOCIATION


 standard of taking an affirmative act to encourage infringe-
 ment with the knowledge that the induced acts constitute
 patent infringement. Global-Tech Appliances, Inc. v. SEB
 S.A., 563 U.S. 754, 765–66 (2011); see, e.g., J.A. 720–22 (ev-
 idence potentially relevant to inducement). Analysis of
 that possibility appears to be needed. So too of any possi-
 bility of contributory infringement if MiSnap™ is not suit-
 able for substantial non-infringing uses.           35 U.S.C.
 § 271(c); see, e.g., J.A. 434–35, 566–67 (evidence potentially
 relevant to contributory infringement). Even direct in-
 fringement may warrant more analysis than is reflected in
 the district court’s opinion. See J.A. 31 (Compl. ¶ 12); see
 also J.A. 478. 4
      The required analysis also should be clear about
 whether the Rule 12(b)(1) motion is being treated as pre-
 senting a facial or a factual challenge and whether the pre-
 conditions for treating such a motion as a factual challenge
 were met. The district court, though seeming to recognize
 that facts were placed in dispute, was less than clear about
 this distinction. Compare Dismissal Order at 2 (implying
 in legal standard section that the court was going to decide
 the motion on the complaint alone, accepting as true the
 allegations and facts set forth therein), with id. at 4–5
 (seemingly treating USAA’s motion to dismiss as a factual
 attack on whether USAA implicitly accused Mitek of in-
 fringement in the Wells Fargo litigation). It appears that
 USAA took the steps required to mount a factual attack
 that entitled it to a resolution of at least some factual dis-
 putes, not just to a decision on the sufficiency of the com-
 plaint when combined with undisputed facts. See J.A. 262–



      4  The parties have focused on claim 1 of the ’779 pa-
 tent on appeal, but oral argument suggested the possibility
 that it might not be fully representative for the direct, con-
 tributory, or induced infringement analysis. See Oral Arg.
 at 22:00–27, 44:17–37, 1:04:36–05:06.
Case: 21-1989    Document: 34     Page: 17   Filed: 05/20/2022




 MITEK SYSTEMS, INC. v.                                   17
 UNITED SERVICES AUTOMOBILE ASSOCIATION


 67 (USAA’s motion to dismiss, submitting evidence from
 Wells Fargo trial); J.A. 882–84 (USAA’s reply, specifically
 asserting that USAA’s motion was factual, not facial); J.A.
 957–1014 (argument to district court, discussing at length
 what was shown in the Wells Fargo trial). But we leave
 that determination to the district court in the first in-
 stance, as we do the determination whether either party
 forfeited any particular contention (about a particular type
 of infringement, for example) or right to present, or obtain
 discovery of, additional evidence.
      Also for possible consideration on remand, if not for-
 feited, are related issues concerning events and evidence
 that post-date the filing of this declaratory-judgment ac-
 tion on November 1, 2019. One such issue is whether, even
 if a case or controversy between USAA and Mitek existed
 on that day based on potential Mitek liability, it ceased to
 exist later—for example, once USAA and Wells Fargo had
 settled their case and USAA still had not sued Mitek even
 though it had sued another bank. Another issue is whether
 any case or controversy between USAA and Mitek as of No-
 vember 1, 2019, extended beyond the potential for Mitek
 liability involving Mitek’s dealings with Wells Fargo spe-
 cifically. Both of these issues, and perhaps others, might
 involve exploring the extent of similarities between Mitek’s
 relationships with Wells Fargo and other customers. 5
     In short, on remand, the district court’s primary task
 regarding Mitek’s first asserted basis for establishing a
 case or controversy will be to ascertain the alleged role of
 the Mitek technology in the banks’ applications and the al-
 leged role that the Mitek technology plays in infringement
 claims.      Making those core determinations, and


     5   Mitek has included in the record a news article con-
 taining statements attributed to USAA about “the banking
 industry.” J.A. 768–70. We do not decide what, if any, role
 that article has to play in this case.
Case: 21-1989    Document: 34     Page: 18    Filed: 05/20/2022




 18                                  MITEK SYSTEMS, INC. v.
                   UNITED SERVICES AUTOMOBILE ASSOCIATION


 considering any other pertinent issues, will supply a fuller
 basis for the bottom-line assessment of Mitek’s first theory
 of Article III jurisdiction.
                              2
     For similar reasons, the district court’s case-or-contro-
 versy analysis of USAA’s letters to Mitek customers com-
 bined with subsequent indemnification demands is
 inadequate. Concerning the letters specifically, the court
 stated that it was “not convinced that these letters create
 a justiciable controversy,” observing that Mitek had sub-
 mitted only one letter with the complaint—a letter that
 came from USAA’s licensing counsel and that did not
 threaten litigation, include claim charts for the patents-in-
 suit, or identify Mitek or particular products as infringing.
 Dismissal Order at 6–7. The court did not address the com-
 plaint’s allegations about indemnification requests from
 other Mitek customers who had received letters. Id. at 7–
 8 (addressing indemnification only with respect to Wells
 Fargo and PNC).
      The first part of this two-part assertion is that the
 USAA letters to Mitek’s customers created an actual in-
 fringement controversy between USAA and those custom-
 ers that would have sufficed for those customers to seek
 declaratory relief. This is a necessary element of the as-
 serted indemnity-based interest of Mitek. See BP Chemi-
 cals Ltd. v. Union Carbide Corp., 4 F.3d 975, 981 (Fed. Cir.
 1993) (“The agreement to defend or indemnify a third per-
 son does not provide the actual controversy whereby the
 defender or indemnitor may bring a declaratory action on
 its own behalf when there is no actual controversy involv-
 ing the indemnitee.”). On this first part, we conclude that
 the allegations in Mitek’s complaint concerning USAA’s
 letter campaign and the attached example letter, viewed in
 light of the Wells Fargo litigation, are sufficient to show a
Case: 21-1989     Document: 34       Page: 19     Filed: 05/20/2022




 MITEK SYSTEMS, INC. v.                                         19
 UNITED SERVICES AUTOMOBILE ASSOCIATION


 controversy between USAA and Mitek’s customers who re-
 ceived letters. 6
      As we explained in Hewlett-Packard Co. v. Acceleron
 LLC, “declaratory judgment jurisdiction exists ‘where a pa-
 tentee asserts rights under a patent based on certain iden-
 tified ongoing or planned activity of another party, and
 where that party contends that it has the right to engage
 in the accused activity without license.’” 587 F.3d 1358,
 1361 (Fed. Cir. 2009) (citation omitted). But “a communi-
 cation from a patent owner to another party, merely iden-
 tifying its patent and the other party’s product line,
 without more,” does not suffice. Id. at 1362. Here, there is
 just enough “more.”
     The example letter attached to the complaint includes
 three of the four patents-in-suit (covering both relevant
 families) in its patent list, stating that “these are . . . likely
 to be relevant to your offering of a mobile check deposit ap-
 plication.” J.A. 45, 79–82 (Compl. Ex. A). Additionally, the
 letter provides a claim chart that, in addressing a different,
 unrelated patent, explains “in detail . . . how the claims re-
 late to the mobile deposit application offered by one of the
 largest banks in the US,” which USAA states it believes
 “operates in a similar way” to the deposit application of the
 letter recipient. J.A. 45 (Compl. Ex. A). Particularly in
 light of USAA’s recent litigation against Wells Fargo on the
 four patents-in-suit, which the customer would know was
 in part based on use of Mitek technology, see Micron


     6    We do not read USAA’s motion to dismiss as con-
 testing the facts concerning the USAA letters to Mitek’s
 customers. See J.A. 269–70. We therefore do not view the
 motion as presenting a factual challenge on this point, but
 only a facial challenge to the legal sufficiency of the com-
 plaint’s allegations to establish the letters half of its indem-
 nity-based argument for the existence of a case or
 controversy.
Case: 21-1989    Document: 34      Page: 20    Filed: 05/20/2022




 20                                   MITEK SYSTEMS, INC. v.
                    UNITED SERVICES AUTOMOBILE ASSOCIATION


 Technology, Inc. v. Mosaid Technologies, Inc., 518 F.3d 897,
 901–02 (Fed. Cir. 2008), we conclude that, under the total-
 ity of the circumstances, there is enough for Mitek’s other
 customers to reasonably interpret USAA’s actions as an
 implicit assertion of infringement based on incorporation
 of Mitek technology, Hewlett-Packard, 587 F.3d at 1363.
      The second half of Mitek’s indemnity-based assertion
 of a case or controversy concerns whether, beyond bare in-
 demnity demands or requests, there was actually a “rea-
 sonable potential” of Mitek’s indemnification liability, with
 that potential giving Mitek the required concrete stake in
 litigating the underlying customers’ freedom from infringe-
 ment liability to USAA. See Microsoft, 755 F.3d at 905. We
 have sometimes used the language of “obligation” when re-
 ferring to the indemnity issue in this context. See, e.g., id.
 at 904; Arris, 639 F.3d at 1375; Allied Mineral Products,
 Inc. v. OSMI, Inc., 870 F.3d 1337, 1340–41 (Fed. Cir. 2017).
 But we have never held that the validity of an indemnity
 demand, i.e., the applicability of an indemnity agreement
 to the demander’s circumstances, needs to be conceded to
 establish subject-matter jurisdiction. Indeed, other cases,
 such as Microchip Technology Inc. v. Chamberlain Group,
 Inc., refer only to the “existence of an indemnity agree-
 ment,” not its conceded applicability in the particular case.
 441 F.3d 936, 943 (Fed. Cir. 2006); see also Creative Com-
 pounds, LLC v. Starmark Laboratories, 651 F.3d 1303,
 1316 (Fed. Cir. 2011). Similarly, Microsoft suggests that
 only the “merit of the customer request” is relevant, which
 does not require a concession of the request’s validity. 755
 F.3d at 904. And such a concession is not required to es-
 tablish that the declaratory-judgment plaintiff (receiving
 indemnity demands) has a definite, concrete, immediate,
 real interest in obtaining the declaration sought.
     What remains is a need for further proceedings on re-
 mand. The district court should first determine which Rule
 12(b)(1) framework to apply, i.e., determine whether USAA
 mounted a factual attack on the indemnity allegations of
Case: 21-1989    Document: 34      Page: 21   Filed: 05/20/2022




 MITEK SYSTEMS, INC. v.                                   21
 UNITED SERVICES AUTOMOBILE ASSOCIATION


 Mitek’s complaint. See, e.g., J.A. 267–68, 270–71 (USAA
 motion to dismiss); J.A. 883, 885 (USAA reply); J.A. 360,
 899 (evidence regarding Wells Fargo indemnification, po-
 tentially conflicting with allegations in the complaint, see
 J.A. 31–32 (Compl. ¶ 13)). If it finds that USAA has not
 mounted a factual attack, the court must closely analyze
 the relevant indemnity allegations, J.A. 31–32 (Compl.
 ¶ 13), to determine whether they suffice. If it finds that
 USAA has mounted a factual attack, we again leave it to
 the district court to decide how to proceed, including
 whether the parties should have the opportunity to present
 additional evidence, and to address (at least for purposes
 of continuing jurisdiction) issues concerning post-com-
 plaint events, such as USAA’s suit against PNC and PNC’s
 indemnification request to Mitek through a third party,
 J.A. 1035–36. The character of the indemnity demands re-
 ceived and the precise scope of the corresponding indem-
 nity agreements, see Oral Arg. at 33:20–34:25; Mitek Reply
 Br. 17 n.4, may bear heavily on the sufficiency of Mitek’s
 indemnity-based interest in obtaining the requested de-
 claratory judgment that can be sought based on that inter-
 est—namely, a declaration of its customer’s nonliability
 because of noninfringement or invalidity of the patents at
 issue.
                             III
      The court stated that, in case its “determination that
 subject matter jurisdiction is lacking were later set aside,
 [it] would similarly and for the same reasons exercise its
 discretion and decline to exercise jurisdiction over Mitek’s
 declaratory judgment action.” Dismissal Order at 8–9. We
 review a district court’s discretionary decision to dismiss
 for abuse of discretion. Communications Test Design, Inc.
 v. Contec, LLC, 952 F.3d 1356, 1361 (Fed. Cir. 2020).
 Where a discretionary decision rests on an inadequate ex-
 planation and might well be different without the deficien-
 cies, we may vacate the decision and remand for
 reconsideration. See, e.g., Whitserve, LLC v. Computer
Case: 21-1989    Document: 34      Page: 22    Filed: 05/20/2022




 22                                   MITEK SYSTEMS, INC. v.
                    UNITED SERVICES AUTOMOBILE ASSOCIATION


 Packages, Inc., 694 F.3d 10, 35–36 (Fed. Cir. 2012). We
 follow that course regarding the discretion ruling here.
     Given the Declaratory Judgment Act’s use of the word
 “may,” 28 U.S.C. § 2201(a), the Supreme Court has stated
 that a district court has “unique and substantial discretion
 in deciding whether to declare the rights of litigants,” Wil-
 ton v. Seven Falls Co., 515 U.S. 277, 286 (1995) (quoted
 with approval in MedImmune, 549 U.S. at 136). The Court
 likewise has said that “facts bearing on the usefulness of
 the declaratory judgment remedy, and the fitness of the
 case for resolution, are peculiarly within [district courts’]
 grasp.” Id. at 289 (again quoted with approval in MedIm-
 mune, 549 U.S. at 136). The scope of the discretion remains
 unclear. In Wilton, the Court “conclude[d] only that the
 District Court acted within its bounds in staying [an] ac-
 tion for declaratory relief where parallel proceedings, pre-
 senting opportunity for ventilation of the same state law
 issues, were underway in state court.” Id. at 290.
      For our part, we have said that, as long as a district
 court “acts in accordance with the purposes of the Declara-
 tory Judgment Act and the principles of sound judicial ad-
 ministration, [it] has broad discretion to refuse to entertain
 a declaratory judgment action.” EMC Corp. v. Norand
 Corp., 89 F.3d 807, 813–14 (Fed. Cir. 1996). But, consistent
 with the constraints imposed by the noted statutory pur-
 poses and judicial-administration principles, we have in-
 sisted: “There must be well-founded reasons for declining
 to entertain a declaratory judgment action.” Capo, Inc. v.
 Dioptics Medical Products, 387 F.3d 1352, 1355 (Fed. Cir.
 2004); see also Micron, 518 F.3d at 903–05; Genentech, Inc.
 v. Eli Lilly & Co., 998 F.2d 931, 936 (Fed. Cir. 1993). As
 an example, we explained in Ford Motor Co. v. United
 States that, “[w]hile the existence of another adequate rem-
 edy does not necessarily bar a declaratory judgment, dis-
 trict courts may refuse declaratory relief where an
 alternative remedy is better or more effective.” 811 F.3d
 1371, 1379–80 (Fed. Cir. 2016) (citations omitted); see also
Case: 21-1989    Document: 34       Page: 23    Filed: 05/20/2022




 MITEK SYSTEMS, INC. v.                                      23
 UNITED SERVICES AUTOMOBILE ASSOCIATION


 10B Wright & Miller § 2758 & n.6 (4th ed. Apr. 2022 Up-
 date).
      Here, the district court did not give reasons independ-
 ent of its reasons for its jurisdictional dismissal, which we
 have held above to be deficient in various respects. With-
 out further analysis of why those reasons make it appro-
 priate to decline to entertain the claim for declaratory relief
 as a matter of discretion when we have determined that the
 same reasons do not support the jurisdictional dismissal
 (at least at this stage of the proceedings), the district
 court’s discretion ruling cannot stand. We note in particu-
 lar that the district court may have been suggesting that
 the route of intervention in one or more USAA suits against
 Mitek customers is preferable, considering statutory pur-
 poses and judicial-administration principles, to the declar-
 atory-judgment action Mitek initiated here. See Mitek
 Opening Br. 32 (so reading the district court opinion);
 USAA Response Br. 45 (same). If so, a determination along
 those lines would require more analysis of various issues,
 such as (but not necessarily limited to): (1) whether Mitek
 could intervene in such actions and under what circum-
 stances, (2) whether intervention would provide Mitek ad-
 equate relief from the harms the Declaratory Judgment
 Act recognizes as a basis for such relief, (3) the scope of
 what would have to be adjudicated in Mitek’s suit for a dec-
 laration of noninfringement on behalf of Mitek and all of
 its customers and whether that scope could properly be lim-
 ited to address unwieldiness, and (4) whether ultimately
 the intervention route is more effective or efficient than the
 declaratory-judgment route.
     We vacate the discretionary dismissal.
                               IV
     Mitek argues that, if we disturb the dismissal and re-
 mand (as we are doing), we should order the case to be
 transferred on remand back to the Northern District of Cal-
 ifornia because the original order transferring the case to
Case: 21-1989    Document: 34      Page: 24    Filed: 05/20/2022




 24                                   MITEK SYSTEMS, INC. v.
                    UNITED SERVICES AUTOMOBILE ASSOCIATION


 the Eastern District of Texas should be reversed.         See
 Mitek Reply Br. 25. We reject that argument.
                               A
     As an initial matter, Fifth Circuit law appears to pre-
 clude Mitek from successfully challenging the transfer or-
 der in the present appeal, taken after final judgment. The
 Fifth Circuit has held that “mandamus is the prescribed
 vehicle for reviewing rulings on transfers of cases pursuant
 to 28 U.S.C. § 1404(a).” Defense Distributed v. Bruck, 30
 F.4th 414, 423 (5th Cir. 2022) (citing In re Volkswagen of
 America, Inc., 545 F.3d 304, 309 (5th Cir. 2008) (en banc),
 and In re Rolls Royce Corp., 775 F.3d 671, 676–77 (5th Cir.
 2014)). As we have recognized, a key part of the Fifth Cir-
 cuit’s assessment is the conclusion that a party seeking to
 challenge a § 1404(a) transfer decision cannot succeed on
 an appeal from an adverse final judgment because the
 party “would not be able to show that it would have won
 the case had it been tried in a convenient forum,” as is re-
 quired by 28 U.S.C. § 2111 and Federal Rule of Civil Pro-
 cedure 61. In re HTC Corp., 889 F.3d 1349, 1352 n.5 (Fed.
 Cir. 2018) (citation omitted). To the extent that those prec-
 edents establish a rule of law precluding success in chal-
 lenging a § 1404(a) transfer on a final-judgment appeal, or
 simply insist on a showing that the transfer was prejudicial
 regarding the merits of the judgment appealed, we must
 reject Mitek’s challenge regarding transfer here.
     After USAA pointed out this case law, Mitek declined
 to present a developed or persuasive reply. See Mitek Re-
 ply Br. 20–22. 7 Mitek cited (1) a Fifth Circuit decision, not



      7  Mitek primarily responded to USAA’s separate and
 alternative argument that Mitek forfeited review of the
 transfer order by not moving in the Texas forum to retrans-
 fer. See USAA Response Br. 49–50. We need not reach
 that issue.
Case: 21-1989    Document: 34      Page: 25    Filed: 05/20/2022




 MITEK SYSTEMS, INC. v.                                     25
 UNITED SERVICES AUTOMOBILE ASSOCIATION


 involving transfer, recognizing that “generally, ‘a party
 may obtain review of prejudicial adverse interlocutory rul-
 ings upon his appeal from adverse final judgment,’” Diece-
 Lisa Industries, Inc. v. Disney Enterprises, Inc., 943 F.3d
 239, 247 (5th Cir. 2019) (citation omitted); (2) a decision of
 a different circuit (the Second), indicating that “[t]he fail-
 ure to seek mandamus review of an interlocutory [transfer]
 ruling does not forfeit the opportunity to obtain review on
 appeal from a final judgment,” but not repudiating the
 prejudice requirement, SongByrd, Inc. v. Estate of Gross-
 man, 206 F.3d 172, 176–177 (2d Cir. 2000); and (3) a prac-
 tice guide that adds no supporting authority, The Rutter
 Group, Federal Civil Procedure Before Trial, National Edi-
 tion, Ch. 4-K, § 6.b.[4:809] (Apr. 2021 Update). This re-
 sponse does not dispute the content of Fifth Circuit law or
 make a showing that the transfer order here, even if wrong,
 was in fact prejudicial.
                               B
     In any event, Mitek has not demonstrated an abuse of
 discretion—e.g., legal error, unreasonableness, clear fac-
 tual error—in the transfer order issued by the California
 district court. Sparling v. Hoffman Construction Co., 864
 F.2d 635, 639 (9th Cir. 1988); see also In re Nissim Corp.,
 316 F. App’x 991, 992 (Fed. Cir. 2008) (non-precedential).
 First, we see no such abuse regarding the court’s assess-
 ment and weighing of the location of USAA’s licensing
 counsel (Epicenter Law) in the Northern District of Cali-
 fornia, Mitek’s location in a different district within Cali-
 fornia, and Mitek’s choice of forum. Transfer Order, 2020
 WL 1922635, at *4–5. Mitek’s cited authorities are, at a
 minimum, not sufficiently on point to undermine the Cali-
 fornia court’s conclusions on these matters. See Neelon v.
 Bharti, 596 F. App’x 532, 533 (9th Cir. 2014) (non-prece-
 dential) (discussing a “heavy burden of proof” to overcome
 a plaintiff’s choice of forum and dismiss on forum non con-
 veniens grounds); Avocent Huntsville Corp. v. Aten Int’l
 Co., 552 F.3d 1324, 1336 (Fed. Cir. 2008) (focusing on
Case: 21-1989    Document: 34      Page: 26    Filed: 05/20/2022




 26                                   MITEK SYSTEMS, INC. v.
                    UNITED SERVICES AUTOMOBILE ASSOCIATION


 enforcement activities for the purposes of determining per-
 sonal jurisdiction over a declaratory-judgment defendant);
 Sportsman for Sportsman v. California Overland, Ltd.,
 No. 17-1064, 2018 WL 1865930, at *5 (D. Minn. Apr. 18,
 2018) (analyzing forum shopping in the conflict-of-law con-
 text).
      Next, concerning the convenience-of-witnesses compo-
 nent of the transfer analysis, Mitek contends that the most
 critical witnesses are Mitek witnesses who are likely to be
 located near its headquarters in the Southern District of
 California. See Mitek Opening Br. 39–41. We see no abuse
 of discretion, however, in the court’s deeming USAA’s po-
 tential witnesses also to be critical and determining that
 this factor was neutral. See Transfer Order, 2020 WL
 1922635, at *5.
     Finally, Mitek argues that the Wells Fargo litigation
 should not have supported transfer. Mitek Opening Br.
 38–39; see also Transfer Order, 2020 WL 1922635, at *5.
 But it is not an abuse of discretion to consider the fact that
 the Eastern District of Texas was already familiar with the
 patents and technology. See In re Apple Inc., 979 F.3d
 1332, 1344 (Fed. Cir. 2020); see also In re Eli Lilly & Co.,
 541 F. App’x 993, 994 (Fed. Cir. 2013) (non-precedential).
 To be sure, that consideration might be so clearly out-
 weighed by other considerations that it cannot support de-
 nial of transfer to a “far more convenient” venue, as we
 have recognized. See In re Morgan Stanley, 417 F. App’x
 947, 949–50 (Fed. Cir. 2011) (non-precedential) (discussing
 In re Zimmer Holdings, Inc., 609 F.3d 1378 (Fed. Cir.
 2010), and In re Verizon, 635 F.3d 559 (Fed. Cir. 2011)).
 But here, as already discussed, it was reasonable for the
 court to find that the Northern District of California was
 not far more convenient than the Eastern District of
 Texas—and thus to transfer on the basis of judicial econ-
 omy, as no other factors favored retaining the action.
Case: 21-1989    Document: 34      Page: 27    Filed: 05/20/2022




 MITEK SYSTEMS, INC. v.                                     27
 UNITED SERVICES AUTOMOBILE ASSOCIATION


                               V
      For the foregoing reasons, we vacate the district court’s
 dismissal for lack of subject-matter jurisdiction, as well as
 its alternative discretionary dismissal, and remand to the
 Eastern District of Texas for further proceedings consistent
 with this opinion.
     The parties shall bear their own costs.
    AFFIRMED IN PART, VACATED IN PART, AND
                  REMANDED